DETAILED ACTION

This office action is in response to Applicant’s submission filed on 18 April 2019.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-13 are pending.
Claims 1-13 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-13 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-13 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 12 / 13, the claim recites an apparatus / method / non-transitory machine-readable medium, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 12 / 13, in part, recites 
 “obtain laundry preference parameters of a user generated by learning based on at least one of a deep learning algorithm or a machine learning algorithm, using at least one of a laundry log of the user or laundry satisfaction information of the user as input data; generate laundry scheduling information by using washing machine information about the paired at least one washing machine”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing device, processing device, nothing in the claim element precludes the step from practically being performed Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 12 / 13 recites the additional elements: (a) generic computer elements (like processor, a non-transitory machine-readable medium comprising instructions executed by a machine); (b) “output the laundry scheduling information” (insignificant extra solution activity, MPEP 2106(g)); (c) “pair with at least one washing machine via the communication unit” (insignificant extra solution activity MPEP 2106(g) or WURC, MPEP 2106(d) II).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”.  For (c), these steps are storing and retrieving information in memory, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
… “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1 / 11, 20 are directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) to retrieve a response to a query is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1 / 12 /13 are directed to an abstract idea.
(Dependent claims) 
Claims 2-11 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-11 recite the same abstract ideas. 
With regards to claim 2-11, the claim recites further limitation on data analysis (mental process) and data I/O (which is extra-solution activity), and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, et al., US-PGPUB NO.2011/0270452A1 [hereafter Lu], Costanza, et al., “Doing the laundry with Agents: a field trial of a future smart energy system in the home”, ACM CHI 2014, Toronto, ON, Canada, 2014 [hereafter Costanza], and EBROM, et al., US-PGPUB NO.2016/0218884A1 [hereafter EBROM].

With regards to claim 1, Lu teaches 


“An apparatus comprising: a communication unit; an output unit; and a processor (Lu, FIG.1,

    PNG
    media_image2.png
    599
    771
    media_image2.png
    Greyscale

configured to: pair with at least one washing machine via the communication unit (Lu, FIG.2, [0040], ‘The disclosed methods can also be implemented by specialized computing hardware …. Embedded in or otherwise coupled to a controller … washing machine; dryer …”



    PNG
    media_image3.png
    751
    981
    media_image3.png
    Greyscale

); …. generate laundry scheduling information by using washing machine information about the paired at least one washing machine, the laundry preference parameters ….; and cause the output unit to output the laundry scheduling information (Lu, FIG.13, FIG.21, [0006], ‘generating a candidate schedule for the controllable electronic device that schedule operation of the controllable electronic device’, [0081] ‘to create a schedule that satisfies the user’s comfort preferences’, [0117], ‘the process ends at process block 1324 by outputting the final schedule’, [0045] ‘The output device(s) 160 can be display … that provides output from the computing environment 100’

    PNG
    media_image4.png
    734
    560
    media_image4.png
    Greyscale

)”.
Lu does not explicitly detail “obtain laundry preference parameters of a user generated by learning based on at least one of a deep learning algorithm or a machine learning algorithm, using at least one of a laundry log of the user or laundry satisfaction information of the user as input data”.
 Costanza teaches “obtain laundry preference parameters of a user generated by learning based on at least one of a deep learning algorithm or a machine learning algorithm, using at least one of a laundry log of the user or laundry satisfaction information of the user as input data (Costanza, p.821, ‘employ learning agent to predict user behavior, similar to the Nest thermostat’, p.817, ‘log data demonstrates the extent to which the system was used’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lu and Costanza before him or her, to modify the home appliance scheduling system and method of Lu to include machine learning as shown in Costanza.   
The motivation for doing so would have been to enable users to effectively operate the washing machine (Costanza, Abstract). 

The combined teaching described above will be referred as Lu + Costanza hereafter.

Lu + Costanza does not explicitly detail “and laundry item information obtained via at least one of a user input unit, an interface unit, or a sensor”.
However EBROM teaches “and laundry item information obtained via at least one of a user input unit, an interface unit, or a sensor (EBROM, FIG.59, ‘sensor’, FIG.124 shows user input for appliance control

    PNG
    media_image5.png
    695
    922
    media_image5.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lu + Costanza and EBROM before him or her, to modify the home appliance scheduling system and method of Lu to include appliance input as shown in EBROM.   
The motivation for doing so would have been for providing a command interface for operating the components (EBROM, Abstract). 

With regards to claim 2, Lu in view of Costanza and EBROM teaches 
The apparatus of claim 1, wherein the processor is further configured to: calculate a priority score of each of the paired at least one washing machine by using the laundry preference parameters and the washing machine information; determine an allocation sequence of the paired at least one washing machine based on the priority score; and generate the laundry scheduling information by using the allocation sequence and the laundry item information (Lu, FIG.13, Item 1314 ‘Develop Operating Schedule for Controllable and Non-controllable Appliances’)”.

With regards to claim 7, Lu in view of Costanza and EBROM teaches 
“The apparatus of claim 1, wherein the processor is further configured to: calculate a washing machine preference score of the user by using at least one of the laundry log or the laundry preference parameters; and generate the laundry scheduling information additionally using the washing machine preference score (Lu, FIG.13, Item 1318 ‘Calculate the Cost and Comfort Levels’, Item 1322 ‘Revise Schedule to Address Violations’).”

With regards to claim 8, Lu in view of Costanza and EBROM teaches 
“The apparatus of claim 1, wherein the processor is further configured to: additionally use schedule data of the user when generating the laundry scheduling information; and cause the output unit to output information corresponding to the schedule data along with the laundry scheduling information (Lu, FIG.13, Item 1324 ‘Output Final Schedule’).”

With regards to claim 9, Lu in view of Costanza and EBROM teaches 
“The apparatus of claim 1”
Lu + Costanza does not explicitly detail “wherein the processor is further configured to: cause the communication unit to receive soil level information of at least one laundry item to be washed from each of the paired at least one washing machine obtained via the sensor in each of the paired at least one washing machine;  80Docket 2060-5819 generate alternative laundry scheduling information based on the laundry scheduling information in consideration of the soil level information; and cause the output unit to output the alternative laundry scheduling information”.
However EBROM teaches “wherein the processor is further configured to: cause the communication unit to receive soil level information of at least one laundry item to be washed from each of the paired at least one washing machine obtained via the sensor in each of the paired at least one washing machine;  80Docket 2060-5819 generate alternative laundry scheduling information based on the laundry scheduling information in consideration of the soil level information; and cause the output unit to output the alternative laundry scheduling information (EBROM, FIG.39

    PNG
    media_image6.png
    762
    671
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lu + Costanza and EBROM before him or her, to modify the home appliance scheduling system and method of Lu to include considering soil level as shown in EBROM.   
, Abstract). 

With regards to claim 10, Lu in view of Costanza and EBROM teaches 
“The apparatus of claim 1”
Lu does not explicitly detail “wherein the processor is further configured to: receive the laundry preference parameters generated from a learning processor performing the machine learning algorithm or the deep learning algorithm; or receive, via the communication unit, the laundry preference parameters generated from a scheduling support server performing the machine learning algorithm or the deep learning algorithm”.
However Costanza teaches “wherein the processor is further configured to: receive the laundry preference parameters generated from a learning processor performing the machine learning algorithm or the deep learning algorithm; or receive, via the communication unit, the laundry preference parameters generated from a scheduling support server performing the machine learning algorithm or the deep learning algorithm (Costanza, p.821, ‘employ learning agent to predict user behavior, similar to the Nest thermostat’, p.817, ‘log data demonstrates the extent to which the system was used’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lu and Costanza before him or her, to modify the home appliance scheduling system and method of Lu to include machine learning as shown in Costanza.   
, Abstract). 

With regards to claim 11, Lu in view of Costanza and EBROM teaches 
“The apparatus of claim 10, wherein: the communication unit transmits at least one of the laundry log or the laundry satisfaction information to the scheduling support server; and the processor is further configured to obtain the laundry preference parameters”
Lu does not explicitly detail “generated through learning which uses, as additional input data, at least one of the laundry satisfaction information or the laundry log of each of a plurality of users, from the learning processor or the scheduling support server”.
However Costanza teaches “generated through learning which uses, as additional input data, at least one of the laundry satisfaction information or the laundry log of each of a plurality of users, from the learning processor or the scheduling support server (Costanza, p.821, ‘employ learning agent to predict user behavior, similar to the Nest thermostat’, p.817, ‘log data demonstrates the extent to which the system was used’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lu and Costanza before him or her, to modify the home appliance scheduling system and method of Lu to include machine learning as shown in Costanza.   
, Abstract). 

Claims 12-13 are substantially similar to claim 1. The arguments as given above for claim 1 are applied, mutatis mutandis, to claims 12-13, therefore the rejection of claim 1 are applied accordingly.

The combined teaching described above will be referred as Lu + Costanza + EBROM hereafter.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, et al., US_PGPUB NO.2011/0270452A1 [hereafter Lu], Costanza, et al., “Doing the laundry with Agents: a field trial of a future smart energy system in the home”, ACM CHI 2014, Toronto, ON, Canada, 2014 [hereafter Costanza], EBROM, et al., US-PGPUB NO.2016/0218884A1 [hereafter EBROM] and Schmitz et al., “Usage behavior and related energy consumption of European consumers for washing and drying”, Energy Efficiency (2014) 7:937-954 [hereafter Schmitz].

With regards to claim 3, Lu + Costanza + EBROM teaches 
“The apparatus of claim 1,”
Lu + Costanza + EBROM does not explicitly detail “wherein: the laundry log comprises at least one of a type of a washing machine used for laundry, a laundry course used for the laundry, or a target laundry item; and the laundry scheduling information comprises at least one of laundry item distribution information, laundry course information, or laundry item input time information for each of the paired at least one washing machine”.
Examiner notes that these are common items for washing machine usage that normal user would know, also can be seen in articles discussing about washing machine usage, like Schmitz, (Schmitz, e.g., FIG.11-14, p.942, Washing conditions and behavior,

    PNG
    media_image7.png
    234
    518
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    548
    940
    media_image8.png
    Greyscale

).
 before him or her, to modify the home appliance scheduling system and method of Lu + Costanza + EBROM to include washing machine usage as shown in Schmitz.   
The motivation for doing so would have been to enable users to effectively operate the washing machine (Costanza, Abstract). 

With regards to claim 4, Lu + Costanza + EBROM teaches 
“The apparatus of claim 1”
Lu + Costanza + EBROM does not explicitly detail “wherein: the washing machine information comprises at least one of a model name, a machine type, consumption power, an average laundry time, a laundry time of each laundry course, a supported laundry course, a level of cloth damage, a laundry capacity, or a supported function of each of the paired at least one washing machine; and the laundry item information comprises at least one of a color, a material, a type, a size, or a soil level of a laundry item to be washed”.
Examiner notes that these are common items for washing machine information that normal user would know, also can be seen in articles discussing about washing machine information, like Schmitz, (Schmitz, e.g., FIG.10, Table.2, and p.942, Washing conditions and behavior,




    PNG
    media_image7.png
    234
    518
    media_image7.png
    Greyscale


    PNG
    media_image9.png
    316
    915
    media_image9.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lu + Costanza + EBROM and Schmitz before him or her, to modify the home appliance scheduling system and method of Lu + Costanza + EBROM to include washing machine information as shown in Schmitz.   
The motivation for doing so would have been to enable users to effectively operate the washing machine (Costanza, Abstract). 

With regards to claim 5, Lu + Costanza + EBROM teaches 
The apparatus of claim 1”
Lu + Costanza + EBROM does not explicitly detail “wherein: when there is tag information corresponding to a condition of each item of the laundry log, the processor is further configured to obtain the laundry preference parameters generated through learning using the tag information as additional input data; and the tag information comprises at least one of tag information corresponding to a laundry time, tag information corresponding to a cleaning force, or tag information corresponding to a laundry cost”.
Examiner notes that these are common items for washing machine usage condition that normal user would know, also can be seen in articles discussing about washing machine information, like Schmitz, (Schmitz, e.g., FIG.17, Table.2, p.940, ‘Financial aspects, such as yearly running costs or running cost per cycle were’,  p.942, Washing conditions and behavior,

    PNG
    media_image7.png
    234
    518
    media_image7.png
    Greyscale


    PNG
    media_image9.png
    316
    915
    media_image9.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lu + Costanza + EBROM and Schmitz before him or her, to modify the home appliance scheduling system and method of Lu + Costanza + EBROM to include washing machine usage conditions as shown in Schmitz.   
The motivation for doing so would have been to enable users to effectively operate the washing machine (Costanza, Abstract). 

With regards to claim 6, Lu + Costanza + EBROM teaches 
“The apparatus of claim 1”
Lu + Costanza + EBROM does not explicitly detail “wherein the laundry preference parameters comprise at least one of an operating cost parameter, a laundry time parameter, a capacity parameter, a damage level parameter, or a cleaning force parameter”.
Examiner notes that these are common items for washing machine usage condition that normal user would know, also can be seen in articles discussing about 

    PNG
    media_image7.png
    234
    518
    media_image7.png
    Greyscale


    PNG
    media_image10.png
    546
    914
    media_image10.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lu + Costanza + EBROM and Schmitz before him or her, to modify the home appliance scheduling .   
The motivation for doing so would have been to enable users to effectively operate the washing machine (Costanza, Abstract). 


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
KIM, et. al., US-PUPUB NO.2016/0360345A1 [hereafter KIM] shows pairing mobile devices with appliances.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126